                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

KYLE A. CAVALIERE and HEATHER M.
WINEGEART,

               Plaintiffs,

v.                                                      Case No: 2:19-cv-166-FtM-38UAM

GENERAL MOTORS, LLC,

              Defendant.


                                            ORDER

       This matter comes before the Court upon review of Plaintiffs’ Motion for Permission for

Electronic Case Filing. Doc. 3. Plaintiffs, proceeding pro se, request permission to participate

in electronic case filing and state that they agree to abide by the requirements and have regular

access to the internet and a computer. Id. The Middle District of Florida’s preferred policy is

to disallow pro se litigants from participating in electronic case filing unless “extenuating

circumstances” exist. See Fischer v. District School Bd. of Collier County, No. 2:10-cv-512-

FtM-29SPC, 2010 WL 3522215, at *1 (M.D. Fla. Sept. 7, 2010). The undersigned finds no

extenuating circumstances here and will deny the motion. Plaintiffs may prosecute this case via

the U.S. mail and by accessing the computer terminals at the Clerk’s Office in Fort Myers.

       ACCORDINGLY, it is

       ORDERED:

       Plaintiffs’ Motion for Permission for Electronic Case Filing (Doc. 3) is DENIED.
       DONE and ORDERED in Fort Myers, Florida on this 3rd day of April, 2019.




Copies:
Pro se parties




                                          -2-
